      Case 1:10-cv-06950-AT-RWL Document 1036
                                         1035 Filed 05/21/20 Page 1 of 2



                                                                                     May 21, 2020

Via ECF

The Honorable Robert W. Lehrburger,
    United States District Court for the
        Southern District of New York,
            500 Pearl Street,
                 New York, New York 10007-1312.                                          5/21/2020

               Re:     Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.,
                       No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Lehrburger:

               Pursuant to Rule I.F of the Court’s Individual Practices in Civil Cases, in order to
afford the parties additional time to confer and minimize or eliminate issues before appearing
before the Court, the parties jointly request that the Court adjourn the Status Conference currently
scheduled for May 28, 2020, and the Joint Status Report due on May 22, 2020. The parties have
agreed to complete the conferring process by June 3, 2020, and will advise the Court thereafter if
they believe a conference is needed.

                                                             Respectfully submitted,

 /s/ Kelly M. Dermody                              /s/ Ann-Elizabeth Ostrager

 Adam T. Klein                                     Robert J. Giuffra, Jr.
 Cara E. Greene                                    Sharon L. Nelles
 Melissa L. Stewart                                Ann-Elizabeth Ostrager
 OUTTEN & GOLDEN LLP                               Hilary M. Williams
 685 Third Avenue, 25th Floor                      Joshua S. Levy
 New York, New York 10017                          Hannah Lonky Fackler
 Telephone: (212) 245-1000                         SULLIVAN & CROMWELL LLP
 Facsimile: (646) 509-2060                         125 Broad Street
                                                   New York, New York 10004
 Paul W. Mollica                                   Telephone: (212) 558-4000
 161 North Clark Street, Suite 4700                Facsimile: (212) 558-3588
 Chicago Illinois 60601
 Telephone: (212) 809-7010                         Amanda Flug Davidoff
 Facsimile: (312) 809-7011                         Elizabeth A. Cassady
                                                   SULLIVAN & CROMWELL LLP
 Kelly M. Dermody (admitted pro hac vice)          1700 New York Avenue, N.W. Suite 700
 Anne B. Shaver (admitted pro hac vice)            Washington, District of Columbia
 Tiseme G. Zegeye                                  20006-5215
 LIEFF CABRASER HEIMANN &                          Telephone: (202) 956-7500
        BERNSTEIN, LLP
 275 Battery Street, 29th Floor
      Case 1:10-cv-06950-AT-RWL Document 1036
                                         1035 Filed 05/21/20 Page 2 of 2



 San Francisco, California 94111-3339      Barbara B. Brown (admitted pro hac vice)
 Telephone: (415) 956-1000                 Carson H. Sullivan (admitted pro hac vice)
 Facsimile: (415) 956-1008                 PAUL HASTINGS LLP
                                           875 15th Street, NW
 Rachel Geman                              Washington, DC 20005
 250 Hudson Street, 8th Floor              Telephone: (202) 551-1700
 New York, New York 10013-1413
 Telephone: (212) 355-9500                 Patrick W. Shea
 Facsimile: (212) 355-9592                 PAUL HASTINGS LLP
                                           200 Park Avenue
                                           New York, NY 10166
                                           Telephone: (212) 318-6405

Attorneys for Plaintiffs                   Attorneys for Defendants




                             5/21/2020




                                         -2-
